[Cite as Medina Cty. Bar Assn. v. Heck, 134 Ohio St. 3d 77, 2012-Ohio-5319.]




                  MEDINA COUNTY BAR ASSOCIATION v. HECK.
 [Cite as Medina Cty. Bar Assn. v. Heck, 134 Ohio St. 3d 77, 2012-Ohio-5319.]
Attorneys—Misconduct—Consent to discipline—One-year suspension, stayed on
        conditions.
   (No. 2012-0988—Submitted July 11, 2012—Decided November 20, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-107.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Jill R. Heck of Medina, Ohio, Attorney Registration
No. 0023174, was admitted to the practice of law in Ohio in 1981. On December
5, 2011, relator, Medina County Bar Association, charged respondent with
professional misconduct for missing a deadline to file a signed agreed judgment
entry with a court, failing to notify a client that she did not carry malpractice
insurance, and failing to deposit client funds in an interest-bearing client trust
account. A panel of the Board of Commissioners on Grievances and Discipline
considered the cause on the parties’ consent-to-discipline agreement. See BCGD
Proc.Reg. 11.
        {¶ 2} In the parties’ consent-to-discipline agreement, Heck stipulates to
the facts as alleged in relator’s complaint and agrees that her conduct violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(c) (requiring a lawyer to inform the client if the lawyer
does not maintain professional-liability insurance), and 1.15 (requiring a lawyer to
preserve the identity of client funds and promptly deliver funds or other property
that the client is entitled to receive). The parties stipulate that no aggravating
factors exist and that mitigating factors include the absence of a prior disciplinary
                             SUPREME COURT OF OHIO




record, absence of a selfish motive, a timely good-faith effort to rectify the
consequences of the misconduct, and a cooperative attitude toward the
disciplinary proceedings. See BCGD Proc.Reg. 10(B)(2)(a), (b), (c), and (d).
Based upon these factors, the parties stipulate that the appropriate sanction for
Heck’s misconduct is a one-year suspension with the entire suspension stayed on
the conditions that Heck enter into a contract with the Ohio Lawyers Assistance
Program (“OLAP”), follow all recommendations made by OLAP, and commit no
further misconduct.
       {¶ 3} The panel and board found that the consent-to-discipline agreement
conforms to BCGD Proc.Reg. 11 and recommend that we adopt the agreement in
its entirety. We agree that Heck violated Prof.Cond.R. 1.3, 1.4(c), and 1.15 and
that, consistent with the parties’ agreement, this conduct warrants a one-year
suspension from the practice of law with the entire suspension stayed. Therefore,
we adopt the parties’ consent-to-discipline agreement.
       {¶ 4} Accordingly, Heck is hereby suspended from the practice of law for
a period of one year with the entire suspension stayed on the conditions that she
enter into a contract with OLAP, follow all recommendations made by OLAP,
and commit no further misconduct. If Heck fails to comply with the conditions of
the stay, the stay will be lifted, and she will serve the entire one-year suspension.
Costs are taxed to Heck.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Eugene N. Elias; and Dickey and Crilly and John Crilly, for relator.
       Lesiak, Hensel & Hathcock, L.L.C., and Jennifer L. Hensal, for
respondent.
                            ______________________




                                         2